The statutes of the Indian Territory called into consideration by this action are as follows:
"Sec. 2954. Actions on all judgments and decrees shall be commenced within ten years after the cause of action shall accrue, and not afterwards."
"See. 2601. The plaintiff or his legal representative may, at any time before the expiration of the lien on any judgment, sue out a scire facias to revive the same."
"Sec. 2603. If the defendant cannot be found, the court shall make an order briefly setting forth the nature of the case, and requiring all persons interested to appear and show cause why such judgment or decree should not be revived, and the lien continued, on or before the second day of the next term of said court.
"Sec. 2604. A copy of such order shall, be put up at the court-house door of the county in which such judgment or decree may have been rendered, four weeks before the commencement *Page 518 
of the term of the court at which the parties are required to appear."
The judgment sought to be revived in this case having been taken on the 22d day of March, 1893, expired, unless revived by action on the 22d day of March, 1903. Plaintiff's petition to revive was filed by him on the 13th day of May, 1905. It is, denominated an amended complaint, and we are asked to consider it upon the bare recital in the record that a writ of scirefacias was issued on the 20th day of March, 1903, and prior to the expiration of the life of the judgment mentioned.
A writ of scire facias may fill a dual office. It may supply the place of a declaration and also of a writ. When offered in the place of the declaration it must contain all the necessary averments of the same, setting out fully and specifically the judgment involved, to the end that the defendant may be fully apprised of the purpose and scope of the action. 18 Ency. Pleading   Practice, 1075, and cases cited; Calhoun v. Adams,43 Ark. 238. In this case no copy of the writ is brought to us in the record, and it is impossible for us to say that the petition filed in May, 1905, was in any particular an amendment to the writ of scire facias issued March 20, 1903; so that the petition must be considered the beginning of this action, and the judgment to be revived had lapsed when it was filed.
Moreover, it appears from the return of the officer on the writ that the defendant could not be found. Thereupon, plaintiff elected to proceed under section 2603, and had the court make an order requiring all persons interested to appear and show cause. A copy of the order was posted at the court house door in compliance with the statute. It will be observed, however, that there is a limitation upon the right of the plaintiff to secure service in this manner, and that is that such order shall be made "on or before the second day of the next term of said court." The return of the officer on thescire facias was made on the 10th day of September, 1903. The order referred to was not made by the court until the 13th day of May, 1905, a period of one year *Page 519 
and eight months from the return of the officer, and this court will take notice of the fact that the date of the issuance of said order was subsequent to the second day of the next term of the United States court for the Western District of Indian Territory, sitting at Muskogee. See 16 Cyc. 911; Scruton v.Hall, 6 Kan. App. 714, 50 P. 964; Tromble v. Hoffman et al.,130 Mich. 676, 90 N.W. 694; Board of Com'rs of Natrona Countyv. Shaffner, 10 Wyo. 181, 68 P. 14; Rodgers v. State, 50 Ala. 102. Hence the writ of scire facias, conceding one sufficient in all particulars to have been issued, expired by the failure to follow it up by having an order issued within the time limited by the statute, and was not subject to amendment.
The judgment of the lower court is affirmed.
All the Justices concur.